Case 20-40924-pwb       Doc 19     Filed 06/17/20 Entered 06/17/20 08:36:15   Desc
                                        Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

  IN RE:     MICHAEL SHANNON ARP,                 {   CHAPTER 13
                                                  {
                                                  {
             DEBTOR(S)                            {   CASE NO. R20-40924-PWB
                                                  {
                                                  {   JUDGE    BONAPFEL

                             OBJECTION TO CONFIRMATION

       COMES NOW Mary Ida Townson, TRUSTEE herein, and objects to
  Confirmation of the plan for the following reasons:

       1. The Debtor(s)' payments under the proposed plan are not
  current.

       2. The voluntary petition fails to reflect the Debtor's
  name of Michael Shane Arp.

       3. Due to a change in circumstances since filing,
  Schedules I and J do not correctly reflect the current financial
  situation, thereby preventing the Trustee from evaluating
  feasibility, 11 U.S.C. Section 1325(a)(6); specifically, the
  Debtor no longer receives insurance allowance of $187.00 per
  month.

       WHEREFORE, the Trustee moves the Court to inquire into the
  above objections, deny confirmation of this Debtor’s(s’) Plan and
  to dismiss the case; or, in the alternative, convert the case to
  one under Chapter 7.

         June 17, 2020

                                                       /s
                                            Mary Ida Townson, Esq.
                                            Chapter 13 Trustee
                                            GA Bar No. 715063




  Mary Ida Townson, Chapter 13 Trustee
  285 Peachtree Center Ave, Suite 1600
  Atlanta, GA 30303
  404-525-1110
  maryidat@atlch13tt.com
Case 20-40924-pwb       Doc 19     Filed 06/17/20 Entered 06/17/20 08:36:15   Desc
                                        Page 2 of 2




  R20-40924-PWB
                               CERTIFICATE OF SERVICE

       This is to certify that on this day I caused a copy of the
  foregoing pleading to be served via United States First Class
  Mail, with adequate postage thereon, on the following parties at
  the address shown for each:

  DEBTOR(S):

  MICHAEL SHANNON ARP
  3301 GARDEN LAKES PKWY
  APT 25A
  ROME, GA 30165



  I further certify that I have on this day electronically filed
  the pleading using the Bankruptcy Court's Electronic Filing
  program, which sends a notice of this document and an
  accompanying link to this document to the following parties who
  have appeared in this case under the Bankruptcy Court's
  Electronic Case Filing program:

  JEFFREY B. KELLY, ESQ



  This 17th day of June, 2020



         /s/
  Mary Ida Townson
  Standing Chapter 13 Trustee
  GA Bar No. 715063




  Mary Ida Townson, Chapter 13 Trustee
  285 Peachtree Center Ave, Suite 1600
  Atlanta, GA 30303
  404-525-1110
  maryidat@atlch13tt.com
